Citation Nr: 1537862	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran had active military service from September 1973 to September 1977.

This matter initially came before the Board of Veterans' Appeal (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The Veteran's claims for service connection of bilateral hearing loss disability and tinnitus were previously before the Board in November 2014.  Following completion of the requested development, a supplemental statement of the case was issued in January 2015.  Service connection for tinnitus was granted, and as such, that issue is no longer before the Board.  The Veteran's claim for service connection for bilateral hearing loss disability has been returned to the Board.  


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's August 2014 hearing, clarified the issue on appeal and explained the concept of service connection and entitlement to benefits under 38 U.S.C.A. § 1151, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral sensorineural hearing loss (SNHL) is an organic disease of the nervous system, and thus a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 reflects that his military occupational specialty was a helicopter mechanic; service personnel records also reflect aircraft gunnery training.  The Veteran does not assert that he was in combat, nor are service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board notes that the Veteran was found to have in-service noise exposure; he is currently service-connected for tinnitus related to in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his December 2007, October 2008, and December 2014 VA audiological examinations, as well as an August 2014 private audiological evaluation, confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure.  In this regard, the Veteran testified before the undersigned VLJ that he worked in maintenance at a chemical plant after service.  Likewise, at the December 2007 and October 2008 VA examinations, the Veteran reported that he wore hearing protection on the job and when using power tools. 

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the December 2014 VA examiner's negative nexus opinion.  As to this negative nexus opinion, Board finds that it is inadequate and lacking in probative value, as the examiner relied on the Veteran's minimal threshold shift from entrance to separation and the Veteran's age in finding that the Veteran's bilateral hearing loss is not related to service.  The VA examiner disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of a threshold change during service and the Veteran's age, despite in-service noise exposure and confirmation via audiological testing that the Veteran had current hearing loss disability.  The VA examiner also failed to address the discrepancy with the December 2007 VA examination report, which found that the Veteran's hearing loss disability was consistent with acoustic trauma due to noise exposure.  

Moreover, as previously discussed, the Veteran credibly reported a history of decreased hearing in the years since service.  The December 2014 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of decreased hearing during service or his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In this regard, the Board points out that the VA examiner did not explain how the Veteran's now service-connected tinnitus could be due to in-service noise exposure, but his sensorineural hearing loss was inconsistent with noise exposure and thus must be age-related.  Although sensorineural hearing loss can be caused by noise exposure or age, the Veteran's credible history of decreased hearing since service is inconsistent with age-related hearing loss.

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability is at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


